Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ms. Ellen Marcie Emas on 3/12/2021.

The application has been amended as follows: 
Claims 1-4 and 6-21 are allowed. 
The claims have been amended as follows:
1. (Currently amended)	A firearm discharge prevention system comprising: 
a human being detection system, including a computing device and at least one sensor, detects at least one human being within a predetermined area of a line of sight of a firearm; and 
a discharge prevention mechanism prevents discharge of the firearm when the human being detection system detects the at least one human being is within the predetermined area, wherein the discharge prevention mechanism includes at least one of a trigger mechanism or a projectile loading mechanism maintained in an inoperable state when the at least one human being is detected.
2. (Currently amended) The firearm discharge prevention system according to claim 1, wherein the discharge prevention mechanism includes the trigger mechanism which is maintained in the inoperable state when the at least one human being is detected.
the the inoperable state when the at least one human being is detected.
4. (Currently amended) The firearm discharge prevention system according to claim 1, wherein the discharge prevention mechanism includes the at least one human being is detected.
5. (Cancelled) 
6. (Currently amended) The firearm discharge prevention system according to claim 1, wherein the at least one sensor includes an array of sensors.
7. (Original) The firearm discharge prevention system according to claim 6, wherein the array of sensors are of different types.
8. (Withdrawn) The firearm discharge prevention system according to claim 6, wherein the array of sensors are of a same type.
9. (Original) The firearm discharge prevention system according to claim 1, further comprising a warning device, which outputs a warning when the human being detection system detects a human being within the predetermined area.
10. (Original) The firearm discharge prevention system according to claim 9, wherein the warning device outputs a visual warning.
11. (Withdrawn) The firearm discharge prevention system according to claim 9, wherein the warning device outputs an audible warning.
12. (Withdrawn) The firearm discharge prevention system according to claim 9, wherein the warning device outputs a tactile warning.

14. (Original) The firearm discharge prevention system according to claim 13, wherein the discharge prevention mechanism is maintained in an inoperable state when the computing device determines the distance information from the at least one sensor is a predetermined close distance.
15. (Currently amended) A firearm discharge prevention method comprising the steps of:
detecting at least one human being within a predetermined area of a line of sight of a firearm via a computing device and at least one sensor; and 
preventing discharge of the firearm when the at least one human being is detected to be within the predetermined area via at least one of a trigger mechanism or a projectile loading mechanism.
16. (Currently amended) The firearm discharge prevention method according to claim 15, further comprising the step of maintaining the trigger mechanism in an inoperable state when the at least one human being is detected
17. (Currently amended) The firearm discharge prevention method according to claim 15, further comprising the step of maintaining the projectile loading mechanism in an inoperable state when the at least one human being is detected.

18. (Currently amended) The firearm discharge prevention method according to claim 15, further comprising the step of maintain the trigger mechanism and the projectile loading mechanism in an inoperable state when the at least one human being is detected.
19. (Original) The firearm discharge prevention method according to claim 15, further comprising the step of outputting a warning when the at least one human being is detected to be within the predetermined area.
20. (Original) The firearm discharge prevention method according to claim 15, further comprising the step of maintaining the firearm in an inoperable state when a distance between the firearm and an object or human being is a predetermined close distance.
21. (New) The firearm discharge prevention method according to claim 15, further comprising of step of the at least one sensor being a plurality of sensors of one of a same type or of different types.

The following is an examiner’s statement of reasons for allowance: the prior art of record neither discloses nor fairly teaches the recited limitations of the claimed invention including, but not limited to: a firearm discharge prevention system with a human being detection system that includes a computing device, at least one sensor and prevents a trigger mechanism or projectile loading mechanism from operating when the system detects a human being.
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D DAVID whose telephone number is (571)270-3737 and whose email address is michael.david@uspto.gov*.  The examiner can normally be reached on M-F 8:30am-5:00pm EST.
*Communications via Internet e-mail are at the discretion of the applicant.  Applicant is welcome to file an electronic communication authorization (sb439) form at any time if he/she would like to communicate via e-mail:
https://www.uspto.gov/sites/default/files/documents/sb0439.pdfWithout a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence will be placed in the appropriate patent application.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL D DAVID/               Primary Examiner, Art Unit 3641